Citation Nr: 1706090	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease, lumbar spine. 

2.  Entitlement to a rating higher than 10 percent for left knee injury.  

3.  Entitlement to a rating higher than 10 percent for status post rotator cuff repair with degenerative joint disease of the left shoulder.  

4.  Entitlement to a rating higher than 10 percent for right knee instability. 

5.  Entitlement to a rating higher than 10 percent for left ankle recurrent sprain.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of a rating higher than 20 percent for degenerative disc disease of the lumbar spine, a rating higher than 10 percent for left knee injury, a rating higher than 10 percent for status post rotator cuff repair with degenerative joint disease of the left shoulder, a rating higher than 10 percent for right knee instability and a rating higher than 10 percent for left ankle recurrent sprain.  

The Veteran was last examined for VA purposes in March 2012.  In December 2016, the Veteran's representative stated that the last VA examination was more than 57 months old and was too old to adequately evaluate the disabilities.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Also, since the last VA examination, the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

At present, the medical evidence of record to include the March 2012 VA examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing situations.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  On remand, ongoing VA treatment records should also be obtained.

Furthermore, the law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  An opinion has not been obtained to determine what impact, if any, the Veteran's service-connected disabilities either singly or cumulatively have on his ability to maintain employment.  As such, a remand for an opinion on this matter is warranted.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder any outstanding VA treatment records since 2012.

2.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected left and right knee disability, left shoulder, left ankle and lumbar spine disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.

In accordance with the latest worksheets for rating the knee, shoulder, ankle and lumbar spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.	Additionally, provide the Veteran general medical examination which describes the functional effects that his service-connected disabilities-either singly or cumulatively-have on his ability to obtain or retain employment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  A complete rationale for all opinions should be provided.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes.  If the benefit sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

